Case 9:18-cv-81147-BB Document 112 Entered on FLSD Docket 11/25/2020 PageHH
                                                                          1 of 2
            USCA11 Case: 20-12061 Date Filed: 11/25/2020 Page: 1 of 2

                                                                                  Nov 25, 2020
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT                                                  MIAMI

                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303


  David J. Smith                                                                   For rules and forms visit
  Clerk of Court                                                                   www.ca11.uscourts.gov


                                         November 25, 2020

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 20-12061-HH
  Case Style: USA v. Isac Schwarzbaum
  District Court Docket No: 9:18-cv-81147-BB

  The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss,
  as to the cross-appeal only, is issued as the mandate of this court. See 11th Cir. R. 42-1(a).

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Christopher Bergquist, HH
  Phone #: 404-335-6169

  Enclosure(s)
Case 9:18-cv-81147-BB Document 112 Entered on FLSD Docket 11/25/2020 Page 2 of 2
            USCA11 Case: 20-12061 Date Filed: 11/25/2020 Page: 2 of 2


                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                                       ______________

                                       No. 20-12061-HH
                                       ______________

  UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
                                                  Cross - Appellant,

  versus

  ISAC SCHWARZBAUM,

                                            Defendant - Appellant
                                            Cross - Appellee.
                      __________________________________________


                         Appeal from the United States District Court
                             for the Southern District of Florida
                      __________________________________________

  ENTRY OF DISMISSAL: Pursuant to Appellee-Cross Appellant USA's motion for voluntary
  dismissal, FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced appeal was duly
  entered dismissed on this date, as to the cross-appeal only, effective November 25, 2020.

                                       DAVID J. SMITH
                            Clerk of Court of the United States Court
                               of Appeals for the Eleventh Circuit

                         by: Christopher Bergquist, HH, Deputy Clerk

                                                         FOR THE COURT - BY DIRECTION
